                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.64 Page 1 of 27




                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@grsm.com
                                      2   HOLLY L.K. HEFFNER (SBN: 245384)
                                      3   hheffner@grsm.com
                                          YAN REN (SBN: 323200)
                                      4   yren@grsm.com
                                      5   GORDON REES SCULLY MANSUKHANI
                                          101 W. Broadway Suite 2000
                                      6   San Diego, CA 92101
                                      7   Telephone: (619) 230-7474
                                          Facsimile: (619) 696-7124
                                      8
                                      9   Attorneys for Defendants
                                          DAVID MIKKELSON and BRAD WESTBROOK
                                     10
                                                               UNITED STATES DISTRICT COURT
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12                   SOUTHERN DISTRICT OF CALIFORNIA
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                          CHRISTOPHER RICHMOND, an                    CASE NO. 3:20-cv-01925-W-KSC
                                     14   individual,
                                                                                      MEMORANDUM OF POINTS
                                     15                           Plaintiff,          AND AUTHORITIES IN
                                     16                                               SUPPORT OF MIKKELSON
                                                vs.                                   AND WESTBROOK MOTION
                                     17                                               TO DISMISS FIRST AMENDED
                                     18   DAVID MIKKELSON, an individual;             COMPLAINT
                                          BRAD WESTBROOK, an individual;
                                     19   and DOE DEFENDANTS 1-10,                    (Concurrently filed with Notice of
                                     20   inclusive,                                  Motion, Request for Judicial Notice)
                                     21                           Defendants,         Hearing Date: January 25, 2021
                                     22   and                                         [NO ORAL ARGUMENT per Civil
                                                                                      Local Rule 7.1(d)(1)]
                                     23   SNOPES MEDIA GROUP, INC.,
                                     24                                               District Judge:Thomas J. Whelan
                                          Nominal Defendant.                          Magistrate Judge: Karen S. Crawford
                                     25
                                     26                                               Complaint filed: September 25, 2020
                                                                                      FAC filed: December 2, 2020
                                     27
                                     28
                                                                                -1-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                     Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.65 Page 2 of 27



                                                                                TABLE OF CONTENTS
                                      1
                                                                                                                                                           Page
                                      2
                                          I.     INTRODUCTION ........................................................................................... 7
                                      3
                                          II.    FACTUAL AND PROCEDURAL BACKGROUND .................................... 8
                                      4
                                                 A.       State Court Proceeding ......................................................................... 8
                                      5
                                                 B.       Facts Alleged in the Instant Action..................................................... 10
                                      6
                                          III.   THE DERIVATIVE CLAIMS FAIL AS A MATTER OF LAW ................ 11
                                      7
                                                 A.       Richmond’s Derivative Claims Are Barred by Res Judicata. ............ 11
                                      8
                                                          1.       The derivative claims/issues were adjudicated in the anti-
                                      9                            SLAPP Dismissal. .................................................................... 12
                                     10                   2.       The anti-SLAPP Dismissal Resulted in a Final Judgment
                                                                   on the Merits ............................................................................. 13
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                          3.       Richmond was a party to the State Court Action and
                                     12                            Westbrook was in privity with the parties. ............................... 14
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                                 B.       Richmond’s Derivative Claims Also Fail for Lack of Standing. ....... 15
                                     14                   1.       Richmond Fails to Plead Demand Futility. .............................. 15
                                     15                   2.       Richmond is overtly hostile to SMG – he cannot
                                                                   represent it. ............................................................................... 17
                                     16
                                                 C.       Richmond’s Derivative Claims Fail Under 12(b)(6) .......................... 18
                                     17
                                                          1.       Richmond fails to plead fraud. ................................................. 19
                                     18
                                                          2.       Richmond fails to plead negligent misrepresentation .............. 21
                                     19
                                                          3.       Richmond fails to plead unjust enrichment. ............................. 22
                                     20
                                                          4.       Richmond fails to plead aiding and abetting fraud................... 23
                                     21
                                          IV.    THE REMAINING DIRECT CLAIM FAILS AS A MATTER OF LAW .. 24
                                     22
                                          V.     ALTERNATIVELY, DEFENDANTS REQUEST JURISDICTIONAL
                                     23          DISCOVERY ................................................................................................ 25
                                     24   VI.    CONCLUSION ............................................................................................. 27
                                     25
                                     26
                                     27
                                     28
                                                                                                  -2-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                                              Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.66 Page 3 of 27




                                      1                                       TABLE OF AUTHORITIES
                                                                                                                                                    Page(s)
                                      2   Cases
                                      3   Allen v. Partington,
                                      4     No. LACV2006793VAPJEMX, 2020 WL 6255382 (C.D. Cal. Oct. 9, 2020) ... 13
                                      5   Am. Master Lease LLC v. Idanta Partners, Ltd.,
                                      6    225 Cal. App. 4th 1451 (Cal. Ct. App. 2015) ...................................................... 23

                                      7   Ashcroft v. Iqbal,
                                            556 U.S. 662, 681 (2009) ..................................................................................... 18
                                      8
                                      9   Bader v. Anderson,
                                            (2009) 179 Cal.App.4th 775 ................................................................................ 16
                                     10
                                          Bell Atlantic Corp. v. Twombly,
                                     11     (2007) 550 US 544 ......................................................................................... 17, 18
Gordon Rees Scully Mansukhani, LLP




                                     12
                                          Biren v. Equality Emerg. Med. Group, Inc.,
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                            (2002) 102 Cal.App.4th 125 ................................................................................ 25
                                     14   Boeken v. Philip Morris USA, Inc.,
                                     15     (2010) 48 Cal. 4th 788 ......................................................................................... 11
                                     16   Bradshaw v. SLM Corp.,
                                     17     652 Fed. Appx. 593 (9th Cir. 2016) ..................................................................... 23

                                     18   Butcher’s Union Local No. 498 v. SDC Investment, Inc.,
                                            788 F.2d 535 (9th Cir. 1986)................................................................................ 27
                                     19
                                     20   Cahill v. Liberty Mut. Ins. Co.,
                                           80 F.3d 336 (9th Cir. 1996).................................................................................. 18
                                     21
                                          Carlin v. DairyAmerica, Inc.,
                                     22
                                           978 F. Supp. 2d 1103 (C.D. Cal. Oct. 11, 2013)............................................ 21, 22
                                     23
                                          Casey v. U.S. Bank Nat’l Ass’n.,
                                     24    127 Cal. App. 4th 1138 (Cal. Ct. App. 2005) ...................................................... 23
                                     25
                                          Cohen v. S & S Construction Co.,
                                     26    (1983) 151 Cal.App.3d 941.................................................................................. 19
                                     27   Collins v. D.R. Horton, Inc.,
                                     28    505 F.3d 874 (9th Cir. 2007)................................................................................ 13
                                                                                                  -3-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                                             Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.67 Page 4 of 27




                                      1   Eichman v. Fotomat Corp.,
                                            (1983) 147 Cal.App.3d 1170................................................................................ 12
                                      2
                                          Finley v. Superior Court,
                                      3     (2000) 80 Cal.App.4th 1152 ................................................................................ 25
                                      4
                                          Francois & Co., LLC v. Jamon Kirt Nadeau,
                                      5     2019 U.S. Dist. LEXIS 42754 (C.D. Cal. Jan. 8, 2019) ...................................... 21
                                      6   Going v. Dinwiddie,
                                      7    86 Cal. 633, 637 (1890)........................................................................................ 21
                                      8   Gramm v. Lincoln,
                                      9    257 F.2d 250 (9th Cir. 1958)................................................................................ 11

                                     10   Heckman v. Ahmanson,
                                           (1985) 168 Cal.App.3d 119............................................................................ 17, 18
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   In re Mortgage Fund ’08 LLC,
                                            527 B.R. 351 (N.D. Cal. 2015) ............................................................................ 23
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                          Kanter v. Warner-Lambert Co.,
                                     14    265 F.3d 853 (9th Cir. 2001)................................................................................ 26
                                     15
                                          Koster v. (American) Lumbermens Mut. Casualty Co.,
                                     16    330 U.S. 518 (1947) ............................................................................................. 24
                                     17
                                          Lectrodryer v. SeoulBank,
                                     18     77 Cal.App.4th 723 (2000)................................................................................... 22
                                     19   Lew v. Moss,
                                     20     797 F.2d 747 (9th Cir.1986)................................................................................. 26

                                     21   Manning v. South Carolina Dep’t of Highway & Public Transp.,
                                           (4th Cir. 1990) 914 F.2d 44.................................................................................. 14
                                     22
                                     23   Marshall v. Webster,
                                           54 Cal. App. 5th 275 (2020) ................................................................................ 13
                                     24
                                          Melbostad v. Fisher,
                                     25
                                           165 Cal. App. 4th 987 (2008) .............................................................................. 14
                                     26
                                          Mieuli v. Debartolo,
                                     27    2001 U.D. Dist. Lexis 22519 (N.D. Cal. 2001) ............................................. 24, 25
                                     28
                                                                                                  -4-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                                             Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.68 Page 5 of 27




                                      1   Nelson v. Anderson,
                                           (1999) 72 Cal.App.4th 111 .................................................................................. 15
                                      2
                                          Oklevueha Native Am. Church of Haw., Inc. v. Holder,
                                      3    676 F.3d 829 (9th Cir. 2012)................................................................................ 18
                                      4
                                          Otworth v. Southern Pac. Transportation Co.,
                                      5     166 Cal.App.3d 452 (1985).................................................................................. 22
                                      6   Pareto v. Fdic,
                                      7     139 f.3d 696 (9th Cir. 1998) ................................................................................ 25
                                      8   Parklane Hosiery Co., Inc. v. Shore,
                                      9     439 U.S. 322 (1979) ............................................................................................. 14

                                     10   People v. Barragan,
                                            (2004) 32 Cal.4th 236 .......................................................................................... 11
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Raines,
                                            (D.C. Cir. 2008) 534 F.3d 779 ............................................................................. 16
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                          R. Power Biofuels LLC v. Agri Beef Co.,
                                     14     No. 1:14-CV-00390-BLW, 2015 WL 128103 (D. Idaho Jan. 8, 2015)............... 26
                                     15
                                          Rales v. Blasband,
                                     16     (Del.1993) 634 A.2d 927 ..................................................................................... 16
                                     17
                                          Reinhard & Kreinberg v. Dow Chem. Co.,
                                     18     No. CIV.A. 3003-CC, 2008 WL 868108 (Del. Ch. Mar. 28, 2008) .................... 20
                                     19   South Tahoe Gas Co. v. Hofmann Land Improvement Co.,
                                     20     (1972) 25 Cal.App.3d 750.................................................................................... 19

                                     21   State of Idaho Potato Com'n v. G & T Terminal Packaging, Inc.,
                                            425 F.3d 708 (9th Cir.2005)................................................................................. 14
                                     22
                                     23   Swartz v. KPMG LLP,
                                            476 F.3d 756 (9th Cir. 2007)................................................................................ 18
                                     24
                                          Tarmann v. State Farm Mut. Auto. Ins. Co.,
                                     25
                                            (1991) 2 Cal.App.4th 153..................................................................................... 19
                                     26
                                          Tosco Corp. v. Communities for a Better Env't,
                                     27     236 F.3d 495 (9th Cir. 2001), abrogated by Hertz Corp. v. Friend,
                                     28     559 U.S. 77 (2010) ......................................................................................... 25, 26
                                                                                                  -5-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                                             Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.69 Page 6 of 27




                                      1   Tripati v. Henman,
                                            857 F.2d 1366 (9th Cir.1988)............................................................................... 13
                                      2
                                          Vardanyan v. Moroyan,
                                      3     2014 U.S. Dist. LEXIS 104236, at *5-6 (N.D. Cal. July 29, 2014) .................... 24
                                      4
                                          Weible v. United States,
                                      5    244 F.2d 158 (9th Cir.1957)................................................................................. 26
                                      6   Wickersham v. Crittenden,
                                      7    (1985) 106 Cal. 329.............................................................................................. 16
                                      8   Statutes
                                      9   28 United States Code
                                     10     Section 1332 ................................................................................................... 25, 26
                                     11   Code of Civil Procedure
Gordon Rees Scully Mansukhani, LLP




                                     12    Section 425.16 ........................................................................................................ 9
    101 W. Broadway, Suite 2000




                                     13   Corporations Code
       San Diego, CA 92101




                                           Section 309 ........................................................................................................... 25
                                     14
                                     15   Corporations Code
                                           Section 709 ........................................................................................................... 20
                                     16
                                          Corporations Code
                                     17
                                           Section 800 ........................................................................................................... 15
                                     18
                                          Rules
                                     19
                                          Federal Rules of Civil Procedure
                                     20
                                            Rule 12 ........................................................................................................... 11, 18
                                     21
                                          Federal Rules of Civil Procedure
                                     22     Rule 23.1 .............................................................................................................. 15
                                     23
                                          Federal Rules of Civil Procedure
                                     24     Rule 9 ....................................................................................................... 18, 19, 21
                                     25
                                     26
                                     27
                                     28
                                                                                                      -6-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                                                  Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.70 Page 7 of 27




                                      1   I.    INTRODUCTION
                                      2         Plaintiff Christopher Richmond’s First Amended Complaint is an improper
                                      3   effort by him and his cohorts to evade an unfavorable, final judgment of the San
                                      4   Diego Superior Court. The FAC should be dismissed because it is barred under
                                      5   the doctrine of res judicata by Richmond’s state court case, in which he raised –
                                      6   and lost – identical challenges to Defendant Snopes Media Group, Inc.’s (“SMG”)
                                      7   authorization of legal fees advancements, pursuant to the Corporations Code, for
                                      8   its officers and directors, including Defendant David Mikkelson (“Mikkelson”).
                                      9         Richmond’s efforts to re-litigate his claims also fail for the independent
                                     10   reason that he lacks standing to bring a derivative lawsuit on SMG’s behalf
                                     11   because he is, as the State Court repeatedly found, overtly hostile to SMG and,
Gordon Rees Scully Mansukhani, LLP




                                     12   perhaps as a result, has yet again failed to make the requisite pre-litigation
    101 W. Broadway, Suite 2000




                                     13   demand on SMG before filing suit.
       San Diego, CA 92101




                                     14         Separately, Richmond’s derivative causes of action each fails to state a
                                     15   claim upon which relief can be granted under Rule 12(b)(6). His fraud and
                                     16   negligent misrepresentation causes of action fail to allege a concealment or
                                     17   misrepresentation of material facts, knowledge of falsity when made, intent to
                                     18   defraud, causation and damages, i.e. none of the elements are met, much less
                                     19   plead with the particularity required under Rule 9(b). Richmond’s aiding and
                                     20   abetting fraud cause of action fails for the same reasons and for the lack of facts
                                     21   supporting an inference that Defendants knew and provided substantial assistance
                                     22   in bringing about an injury that has not occurred, as alleged and in fact. Lastly,
                                     23   Richmond’s unjust enrichment claim fails to articulate a benefit incurred at
                                     24   SMG’s expense, improperly relying instead on conjectured facts that, again, are
                                     25   not alleged.
                                     26         Finally, as for Richmond’s direct (non-derivative) cause of action, it too
                                     27   fails because the alleged harm (the alleged filing of incorrect tax returns), is
                                     28   equally applicable to all shareholders and, thus, cannot be brought as a direct
                                                                                    -7-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.71 Page 8 of 27




                                      1   claim; and it is barred by the business judgment rule.
                                      2            Alternatively, if the Court is not inclined to grant dismissal, Defendants
                                      3   request leave to conduct jurisdictional discovery relative to Richmond’s
                                      4   unsupported allegation (and attempt to manufacture federal jurisdiction) that he is
                                      5   a citizen of Puerto Rico, as public records suggest instead that Richmond is and
                                      6   has been domiciled in San Diego, such that complete diversity is lacking and the
                                      7   case is properly dismissed on jurisdictional grounds.
                                      8   II.      FACTUAL AND PROCEDURAL BACKGROUND
                                      9            A. State Court Proceeding
                                     10            As Richmond admits in the FAC, he and his associates filed a lawsuit in the
                                     11   San Diego Superior Court challenging SMG’s legal fees advancements to its
Gordon Rees Scully Mansukhani, LLP




                                     12   directors and officers that is currently pending. (FAC ¶ 29). In the state court
    101 W. Broadway, Suite 2000




                                     13   proceeding Proper Media LLC et al v. Bardav Inc et al (Case No. 37-2017-
       San Diego, CA 92101




                                     14   00016311) (the “State Court Action”), Proper Media LLC (“Proper Media”),
                                     15   Richmond, and Drew Schoentrup (“Schoentrup”) (the “State Court Plaintiffs”)
                                     16   have litigated extensively against Defendants SMG1 and Mikkelson, together with
                                     17   the other State Court Defendants Vincent Green (“Green”), Ryan Milller
                                     18   (“Miller”) and Tyler Dunn (“Dunn”). And we mean extensively: The State Court
                                     19   Action has created 1,390 ROA entries with the San Diego Superior Court. (RFJN,
                                     20   Ex. 1 (ROA).)
                                     21            By way of background, on May 4, 2017, the State Court Plaintiffs filed the
                                     22   original complaint in the State Court Action. (RFJN, Ex. 1, ROA.) After the San
                                     23   Diego Superior Court streamlined State Court Plaintiffs’ overreaching complaint
                                     24   via demurrers filed on behalf of SMG and Mikkelson (RFJN, Ex. 1, ROA 101,
                                     25   250, 264) – and even entered Judgment against Proper Media’s entire complaint
                                     26   as against Mikkelson (id. ROA 264, 265) – the State Court Plaintiffs filed a fourth
                                     27   version of their complaint (the Third Amended Complaint “TAC”).
                                     28   1
                                              Formerly known and having appeared as Bardav Inc. in the State Court Action.
                                                                                         -8-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                               Case No.3:20-cv-01925
                             Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.72 Page 9 of 27




                                      1         As the TAC in the State Court Action indicates, Richmond, Schoentrup,
                                      2   Green, Miller, and Dunn were members of Proper Media. (RFJN, Ex. 2 (TAC, ¶
                                      3   5).) Proper Media is a California internet media company that provided
                                      4   management services to SMG under a General Services Agreement. (Id. at ¶ 7.)
                                      5   In 2016, Proper Media acquired 50% of SMG shares (the “Shares”). (Id. at ¶ 6.)
                                      6         In the TAC, the State Court Plaintiffs allege that Mikkelson conspired with
                                      7   Green and Miller to take control of SMG. (RFJN, Ex. 2 (TAC, ¶¶ 70-93).)
                                      8   Plaintiffs allege that Mikkelson improperly directed SMG to advance legal fees in
                                      9   connection with the State Court Action to SMG’s own officers and directors
                                     10   whom Plaintiffs are suing, including Defendant Mikkelson in the present
                                     11   proceeding. (Id. at ¶¶ 119-134.) Based on these allegations, the TAC asserted
Gordon Rees Scully Mansukhani, LLP




                                     12   various claims including the derivative claims of breach of fiduciary duty.
    101 W. Broadway, Suite 2000




                                     13         In response, SMG and Mikkelson each filed a Special Motion to Strike the
       San Diego, CA 92101




                                     14   TAC under the California’s anti-Strategic Lawsuit Against Public Participation
                                     15   statute and other grounds (the “anti-SLAPP motion”) and Demurrers to the TAC.
                                     16   (RFJN, Ex. 4-10.) The State Court granted both SMG’s and Mikkelson’s anti-
                                     17   SLAPP motions in their entirety and struck all allegations as to litigation funding
                                     18   and the claims based thereon. (RFJN, Ex. 11-12.) The State Court found that the
                                     19   board’s authorization of the legal fees to Mikkelson and other SMG officers was
                                     20   conduct “in furtherance of the exercise of the constitutional right of petition or the
                                     21   constitutional right of free speech in connection with a public issue or an issue of
                                     22   public interest” under Code Civ. Proc., §425.16(e). (Id.) The State Court also
                                     23   sustained both SMG’s and Mikkelson’s Demurrers and dismissed several claims
                                     24   including the breach of fiduciary duty brought derivatively by Richmond on the
                                     25   ground that Richmond is not qualified to represent SMG. (RFJN, Ex. 13-20.)
                                     26         The State Court Plaintiffs appealed the granting of Mikkelson’s anti-SLAPP
                                     27   Motion. (RFJN, Ex. 21-23.) On December 2, 2019, the parties stipulated that
                                     28   matters affected by the anti-SLAPP rulings are automatically stayed by the appeal,
                                                                                    -9-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                        Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.73 Page 10 of 27




                                      1   except a demurrer filed by Dunn. (RFJN, Ex. 27.)
                                      2         B. Facts Alleged in the Instant Action
                                      3         With the State Court Action pending (and stayed), Richmond filed the
                                      4   instant action on September 25, 2020. As with the State Court Action, Richmond
                                      5   again pleads the same facts: Richmond is a board member and shareholder of
                                      6   SMG. (FAC ¶ 9.) Before Richmond became a shareholder of SMG, he was a
                                      7   member of Proper Media together with four other members, Schoentrup, Dunn,
                                      8   Green, and Miller. (Id. ¶ 19.) In July, 2016, Proper Media purchased 50% Shares
                                      9   of SMG, a California corporation to whom Proper Media provided digital
                                     10   advertising and website hosting services under a General Service Agreement.
                                     11   (FAC ¶¶ 1, 14, 20.) Defendant Mikkelson is SMG’s Founder, President, Chief
Gordon Rees Scully Mansukhani, LLP




                                     12   Executive Officer, Chair of the Board, and largest shareholder. (Id. ¶ 10.)
    101 W. Broadway, Suite 2000




                                     13   Defendant Brad Westbook (“Westbook”) is SMG’s Chief Financial Officer,
       San Diego, CA 92101




                                     14   corporate Secretary, and a director on SMG’s Board. (Id. ¶ 11.)
                                     15         Similar to the State Court Action, the instant action alleges that Defendant
                                     16   Mikkelson conspired with Green and Miller to obtain control over SMG. (FAC ¶¶
                                     17   21, 22.) The alleged purpose of the alleged conspiracy was to push out Richmond
                                     18   and two other Proper Media members, Schoentrup and Dunn, and marginalize
                                     19   their influence over SMG. (Id. ¶ 24.)
                                     20         As in the State Court Action, the FAC alleges that Defendants utilized their
                                     21   control over SMG and improperly directed SMG to advance legal fees in
                                     22   connection with the State Court Action to its own employees sued in the State
                                     23   Court Action. Specifically, the FAC alleges that Mikkelson, Green, and Miller
                                     24   made false and misleading statements to SMG’s board of directors to request legal
                                     25   fee advances for the State Court Action, and that Mikkelson and Westbrook
                                     26   improperly approved the legal fee advances. (FAC ¶¶ 30-41.) Richmond further
                                     27   alleges that Mikkelson and Westbrook improperly took tax deduction for this legal
                                     28   fee advances. (Id. ¶¶ 42-49.)
                                                                                  -10-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                      Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.74 Page 11 of 27




                                      1          Based on these factual allegations about legal fee advancement, Richmond
                                      2   brings derivate claims against Defendant Mikkelson for fraud, negligent
                                      3   misrepresentation, unjust enrichment, and against Mikkelson and Westbrook for
                                      4   aiding and abetting fraud; and a direct claim against both Defendants for breach of
                                      5   fiduciaries duty.
                                      6   III.   THE DERIVATIVE CLAIMS FAIL AS A MATTER OF LAW
                                      7          Richmond’s First through Fourth Causes of Action, asserted derivatively on
                                      8   behalf of SMG, each fails for three independent reasons: (1) claim and/or issue
                                      9   preclusion; (2) lack of standing; and, (3) failure to state a claim under 12(b)(6).
                                     10          A. Richmond’s Derivative Claims Are Barred by Res Judicata.
                                     11          Federal courts apply the res judicata law of the state in which they sit. See
Gordon Rees Scully Mansukhani, LLP




                                     12   Gramm v. Lincoln, 257 F.2d 250, 255 n.6 (9th Cir. 1958). Under California law:
    101 W. Broadway, Suite 2000




                                     13
       San Diego, CA 92101




                                                 ‘[t]he doctrine of res judicata gives certain conclusive effect to a former
                                                 judgment in subsequent litigation involving the same controversy.’ The
                                     14          doctrine ‘has a double aspect.’ ‘In its primary aspect,’ commonly known as
                                                 claim preclusion, it ‘operates as a bar to the maintenance of a second suit
                                     15          between the same parties on the same cause of action. ‘In its secondary
                                                 aspect,’ commonly known as collateral estoppel, ‘[t]he prior judgment …
                                     16          “operates” ’ in ‘a second suit … based on a different cause of action … “as
                                                 an estoppel or conclusive adjudication as to such issues in the second action
                                     17          as were actually litigated and determined in the first action.’
                                     18   Boeken v. Philip Morris USA, Inc. (2010) 48 Cal. 4th 788, 797 (citations omitted).
                                     19          Whether the defense is asserted as claim preclusion or collateral estoppel,
                                     20   “‘[t]he prerequisite elements [] are the same: (1) a claim or issue raised in the
                                     21   present action is identical to a claim or issue litigated in a prior proceeding; (2) the
                                     22   prior proceeding resulted in a final judgment on the merits; and (3) the party
                                     23   against whom the doctrine is being asserted was a party or in privity with a party
                                     24   to the prior proceeding. [Citations.]’” Id. at 797, citing People v. Barragan (2004)
                                     25   32 Cal.4th 236, 252-253.
                                     26          Each element is met here, because each derivative cause of action or issue
                                     27   set forth in the FAC was raised and adjudicated in the State Court Action, to
                                     28   which Richmond was both a party and in privity with the parties, resulting in the
                                                                                    -11-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.75 Page 12 of 27




                                      1   State Court’s August 2019 Dismissal.
                                      2                1.     The derivative claims/issues were adjudicated in the anti-
                                                              SLAPP Dismissal.
                                      3
                                      4         When analyzing claim preclusion, California law focuses on the “primary
                                      5   right” at stake: “if two actions involve the same injury to the plaintiff and the
                                      6   same wrong by the defendant then the same primary right is at stake even if in the
                                      7   second suit the plaintiff pleads different theories of recovery, seeks different forms
                                      8   of relief and/or adds new facts supporting recovery.” Eichman v. Fotomat Corp.
                                      9   (1983) 147 Cal.App.3d 1170, 1174. Here, Richmond’s derivative causes of action
                                     10   allege that Mikkelson and/or Westbrook wrongly caused SMG to advance
                                     11   Mikkelson’s, Green’s, and Miller’s legal expenses via false or misleading
Gordon Rees Scully Mansukhani, LLP




                                     12   statements resulting in less funds available to SMG. (FAC ¶¶ 59-86.) This is
    101 W. Broadway, Suite 2000




                                     13   precisely the issue the State Court addressed on Mikkelson’s and SMG’s Anti-
       San Diego, CA 92101




                                     14   SLAPP motions.
                                     15         In his State Court TAC, Richmond alleged that Mikkelson knowingly
                                     16   caused SMG to improperly advance attorneys’ fees for himself (Mikkelson),
                                     17   Green, and Miller, to which they were not entitled because, Richmond wrongly
                                     18   claims, each was sued in his individual capacity, and not as an agent of SMG,
                                     19   resulting in ““siphoning away [SMG’s] already dwindling profits, placing it in
                                     20   imminent danger of insolvency.” (RFJN, Ex. 2 (TAC ¶¶ 316-319; 322, 340-349).)
                                     21   Richmond then moved for a preliminary injunction to enjoin SMG from
                                     22   advancing further legal fees to Mikkelson, Green, and Miller, and requiring them
                                     23   to disgorge fees already advanced, which the State Court denied. (RFJN, Ex. 31.)
                                     24         Mikkelson and, separately, SMG, then moved for an order dismissing inter
                                     25   alia the fee advancement causes of action and striking all related allegations from
                                     26   the TAC. (RFJN, Ex. 4-10.) These motions and the matter it addressed, identical
                                     27   to that here, were comprehensively and fully briefed. (Id.) The response to
                                     28   Mikkelson’s motion included a Memorandum in Opposition by Plaintiffs
                                                                                   -12-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                        Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.76 Page 13 of 27




                                      1   Richmond and Schoentrup, Richmond’s 127-page declaration (inclusive of
                                      2   exhibits), and Schoentrup’s declaration and excerpts from three deposition
                                      3   transcripts. (Id.) The response to SMG’s motion included Proper Media’s
                                      4   Memorandum in Opposition, Richmond’s and Schoentrup’s separate Memoranda
                                      5   in Opposition, and multiple declarations. (Id.) Mikkelson and SMG then filed
                                      6   reply briefs, and the Court heard oral argument. (Id..)
                                      7         On August 28, 2019 and August 22, 2019, respectively, the State Court
                                      8   entered orders granting Mikkelson and SMG’s anti-SLAPP motions thereby
                                      9   dismissing the advancement causes of action and striking all related causes of
                                     10   allegations. (RFJN, Ex. 11-12.).
                                     11                2.     The anti-SLAPP Dismissal Resulted in a Final Judgment on the
Gordon Rees Scully Mansukhani, LLP




                                                              Merits
                                     12
    101 W. Broadway, Suite 2000




                                     13         The State Court anti-SLAPP Dismissal Orders are final and on the merits,
       San Diego, CA 92101




                                     14   notwithstanding the subsequent appeal which is pending. See Varian Med. Sys.,
                                     15   Inc. v. Delfino, 35 Cal. 4th 180, 193 (2005) (“granting a motion to strike under
                                     16   section 425.16 [the anti-SLAPP statute] results in the dismissal of a cause of
                                     17   action on the merits”); Allen v. Partington, No. LACV2006793VAPJEMX, 2020
                                     18   WL 6255382, at *4–5 (C.D.Cal. Oct. 9, 2020) (order on the anti-SLAPP motion
                                     19   “was a final decision on the merits despite Plaintiff’s appeal of that order
                                     20   remaining pending before the California Court of Appeals.”); Collins v. D.R.
                                     21   Horton, Inc., 505 F.3d 874, 882 (9th Cir. 2007) (“We have held that a final
                                     22   judgment retains its collateral estoppel effect, if any, while pending appeal”);
                                     23   Tripati v. Henman, 857 F.2d 1366, 1367 (9th Cir.1988) (a pending appeal does not
                                     24   affect a judgment’s finality for preclusion purposes). And the State Court’s
                                     25   Orders provided factual and legal basis with detailed reasoning, further indicating
                                     26   they are final decisions on the merits. (RFJN, Ex. 11-12); see Marshall v.
                                     27   Webster, 54 Cal. App. 5th 275, 280 (2020) (finding the ruling “clearly constituted
                                     28   the trial court’s final decision on the merits of defendant[ ]s[’] motion” when the
                                                                                   -13-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                        Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.77 Page 14 of 27




                                      1   order set “forth in detail the factual and legal basis for the court’s decision to grant
                                      2   the anti-SLAPP motion and invited a motion for attorney fees”); Melbostad v.
                                      3   Fisher, 165 Cal. App. 4th 987, 994 (2008).
                                      4                3.     Richmond was a party to the State Court Action and
                                                              Westbrook was in privity with the parties.
                                      5
                                      6         The party against whom preclusion is sought, Richmond, is the same as the
                                      7   party to the State Court Action. That is, Richmond is also a plaintiff in the State
                                      8   Court Action, who now asserts allegations and claims, including derivative
                                      9   claims, regarding SMG’s authorization of legal fee advancement to Mikkelson,
                                     10   Green, and Miller, for a second time.
                                     11         Moreover, defendant Westbrook was in privity with the parties to the State
Gordon Rees Scully Mansukhani, LLP




                                     12   Court Action and specifically the anti-SLAPP Dismissal. The concept of privity,
    101 W. Broadway, Suite 2000




                                     13   as used in the context of res judicata or collateral estoppel, does not embrace
       San Diego, CA 92101




                                     14   relationships between persons or entities, but rather it deals with a person’s
                                     15   relationship to the subject matter of the litigation. [Citation.]” Manning v. South
                                     16   Carolina Dep’t of Highway & Public Transp. (4th Cir. 1990) 914 F.2d 44, 48.
                                     17   The subject matter of the litigation here is the same as that at the center of the
                                     18   State Court Action regarding the propriety of fee advancements. As to this issue,
                                     19   Mikkelson and Westbrook had the same interest as Board Members and
                                     20   executives of SMG who approved the advancements.
                                     21         Additionally, Westbrook may preclude Richmond from relitigating the
                                     22   advancement issue under the doctrine of defensive nonmutual collateral
                                     23   estoppel. State of Idaho Potato Com'n v. G & T Terminal Packaging, Inc., 425
                                     24   F.3d 708, 713 n.3 (9th Cir.2005). “Defensive use of collateral estoppel precludes
                                     25   a plaintiff from relitigating identical issues by merely ‘switching adversaries.’
                                     26   Thus, defensive collateral estoppel gives a plaintiff a strong incentive to join all
                                     27   potential defendants in the first action if possible.” Parklane Hosiery Co., Inc. v.
                                     28   Shore, 439 U.S. 322, 329 (1979) (citation omitted).
                                                                                    -14-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.78 Page 15 of 27




                                      1         For these reasons, Richmond’s derivative claims (the First through Fourth
                                      2   Causes of Action) must be dismissed under the doctrine of res judicata.
                                      3         B. Richmond’s Derivative Claims Also Fail for Lack of Standing.
                                      4         Richmond is not a proper derivative plaintiff for at least two reasons: (1) he
                                      5   admittedly did make demand on the SMG board and fails to plead demand futility;
                                      6   and, (2) he is not a “fair and adequate” representative of SMG.
                                      7                1.     Richmond Fails to Plead Demand Futility.
                                      8         To establish standing, Richmond must comply with Cal. Corp. Code §
                                      9   800(b) requiring that he both, 1) make a pre-litigation demand on the corporation
                                     10   prior to initiating the lawsuit, and 2) “allege[] in the complaint with particularity2
                                     11   [his] efforts to secure from the board such action as plaintiff desires, or the
Gordon Rees Scully Mansukhani, LLP




                                     12   reasons for not making such effort, and allege[] further that plaintiff has either
    101 W. Broadway, Suite 2000




                                     13   informed the corporation or the board in writing of the ultimate facts of each cause
       San Diego, CA 92101




                                     14   of action against each defendant or delivered to the corporation or the board a true
                                     15   copy of the complaint which plaintiff proposes to file.” Corp. Code § 800(b)(2)
                                     16   (emphasis added). “‘No action may be instituted or maintained’ unless there has
                                     17   been compliance with the statute.” Nelson v. Anderson (1999) 72 Cal.App.4th
                                     18   111, 127. “Failure to comply… deprives a litigant of standing.” Id. Richmond
                                     19   admits he did not make demand (FAC ¶ 57); and he fails to establish, much less
                                     20   with particularity, demand futility.
                                     21         Richmond alleges, in a weak effort to plead futility: “[O]ne [] Director is
                                     22   bringing claims of fraud and breach of fiduciary duty against the other two []
                                     23   Directors of [SMG such that] no Director could be expected to make an unbiased
                                     24
                                          2
                                     25     Fed. R. Civ. P. 23.1 imposes a strict requirement on derivative actions: The
                                          complaint must “state with particularity any effort by the plaintiff to obtain the
                                     26   desired action from the directors or comparable authority and, if necessary, from
                                          the shareholders or members and the reasons for not obtaining the action or not
                                     27   making the effort.” The law is clear that if the derivative plaintiff is seeking to rely
                                          on futility in the absence of a board demand, he must plead facts supporting futility
                                     28   with specificity. Richmond’s skeletal allegations do not meet this standard, nor do
                                          they even meet the notice pleading standard.
                                                                                    -15-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.79 Page 16 of 27




                                      1   assessment of the claims alleged….” (FAC ¶ 57.) But that is not enough under the
                                      2   law.
                                      3          For a plaintiff alleging demand futility, “the bar is high, the standards are
                                      4   stringent, and the situations where demand will be excused are rare.” Pirelli
                                      5   Armstrong Tire Corp. Retiree Med. Benefits Trust v. Raines (D.C. Cir. 2008) 534
                                      6   F.3d 779, 782-83 (emphasis added). A demand on the board is excused as futile
                                      7   only if a majority of the directors are either interested or not independent (i.e.,
                                      8   under the alleged wrongdoer’s control). Wickersham v. Crittenden (1985) 106 Cal.
                                      9   329, 331. “A director is considered interested where he or she will receive a
                                     10   personal financial benefit from a transaction that is not equally shared by the
                                     11   stockholders” or “where a corporate decision will have a materially detrimental
Gordon Rees Scully Mansukhani, LLP




                                     12   impact on a director, but not on the corporation and the stockholders.” Rales v.
    101 W. Broadway, Suite 2000




                                     13   Blasband (Del.1993) 634 A.2d 927, 936; see also Bader v. Anderson (2009) 179
       San Diego, CA 92101




                                     14   Cal.App.4th 775, 792. A “lack of independence” is “demonstrated by specific
                                     15   facts ‘showing that the director is ‘beholden’ to an interested director or officer,
                                     16   ‘or so under their influence that their discretion would be sterilized.’[.]’” Bader,
                                     17   179 Cal.App.4th at 792.
                                     18          The SMG Board has three members: Richmond, Westbrook, and
                                     19   Mikkelson. Thus, to establish futility, Richmond must allege with particularity
                                     20   that demand upon himself and/or Westbrook would be futile. As the plaintiff in
                                     21   this action, Richmond’s demand upon himself obviously would not be futile; and
                                     22   the FAC alleges no facts suggesting Westbrook received a personal financial
                                     23   benefit from the conduct forming the basis of the derivative claims, or that he is in
                                     24   any way beholden to Mikkelson, Green, or Miller. General allegations that a
                                     25   director was involved in, or approved of the alleged wrongdoing, or would face
                                     26   threat of personal liability for approving the transaction, are insufficient but, at
                                     27   most, that is all the FAC offers. Bader, 179 Cal.App.4th at 790.
                                     28   ///
                                                                                    -16-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.80 Page 17 of 27




                                      1         The derivative causes of action allege that Westbrook did no more than
                                      2   review and approve the legal fee invoices submitted to him as CFO after the fee
                                      3   advancements were approved by the Board. (FAC ¶¶ 83-85.) From that review,
                                      4   Richmond concludes – on information and belief – that “Westbrook knew or was
                                      5   reckless in not knowing that the Advances exceeded the scope of the
                                      6   Undertakings” because – on information and belief – the invoices “clearly indicate
                                      7   that the Advances paid … were personal in nature and provided no meaningful
                                      8   benefit to [SMG].” (Id.) However, this “information and belief” allegation is
                                      9   properly disregarded, because it is not substantiated with facts. Bell Atlantic Corp.
                                     10   v. Twombly (2007) 550 US 544, 557).
                                     11         Because Richmond and Westbrook constitute a majority of disinterested
Gordon Rees Scully Mansukhani, LLP




                                     12   directors, Richmond cannot plead futility as a matter of law and his derivative
    101 W. Broadway, Suite 2000




                                     13   claims must be dismissed for this independent reason.
       San Diego, CA 92101




                                     14                2.    Richmond is overtly hostile to SMG – he cannot represent it.
                                     15         A derivative plaintiff assumes a fiduciary duty to the other shareholders,
                                     16   and must serve their interests. See Heckman v. Ahmanson (1985) 168 Cal.App.3d
                                     17   119, 128-29. Richmond, however, is not qualified to act as a fiduciary for SMG’s
                                     18   shareholders. He has engaged in unlawful actions designed to inflict financial
                                     19   harm on SMG, as recognized by the State Court multiple times. For example, in
                                     20   ruling on SMG’s demurrer to Richmond’s derivative claims, the State Court held:
                                     21   “[T]he Court finds that Schoentrup and Richmond have hostile interests that
                                     22   disqualify them as adequate representatives of [SMG]… judicially noticeable
                                     23   information before the Court demonstrates that Schoentrup and Richmond have
                                     24   conflicting interests with [SMG]… Schoentrup and Richmond are not qualified to
                                     25   represent [SMG].” (RFJN, Ex. 16 (August 2019 Order, p. 2).)
                                     26         More specifically, the State Court repeatedly recognized the extensive harm
                                     27   Richmond, and/or his company Proper Media, inflicted on SMG though the
                                     28   Court’s issuance of a Preliminary Injunction, which enjoined Proper Media and its
                                                                                  -17-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                       Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.81 Page 18 of 27




                                      1   agents, including Richmond, from further withholding SMG’s own revenues and
                                      2   SMG’s own property, among other things. (See RFJN, Ex. 30 (7/12/17
                                      3   TRO/OSC)); see also, Ex. 31 (8/22/17 Order granting SMG’s PI motion (and
                                      4   denying Plaintiffs’ PI motion)); Ex. 32 (9/7/17 Order granting SMG’s PI motion);
                                      5   Ex. 33 (6/5/18 Order Granting SMG’s OSC re Contempt).)
                                      6         Moreover, Richmond maintains claims in the State Court Action against
                                      7   Mikkelson, which are stayed pending appeal of the anti-SLAPP orders. (RFJN,
                                      8   Ex. 27 (Stay Order).) He cannot simultaneously act as Mikkelson’s fiduciary.
                                      9   Heckman, 168 Cal.App.3d at 128-29.
                                     10         C. Richmond’s Derivative Claims Fail Under Fed. R. Civ. Proc. 12(b)(6)
                                     11         A motion to dismiss is proper under Rule 12(b)(6) where the pleadings fail
Gordon Rees Scully Mansukhani, LLP




                                     12   to state a claim upon which relief can be granted. A court must accept all factual
    101 W. Broadway, Suite 2000




                                     13   allegations pleaded in the complaint as true, Cahill v. Liberty Mut. Ins. Co., 80
       San Diego, CA 92101




                                     14   F.3d 336, 337-38 (9th Cir. 1996), but it need not accept unreasonable inferences
                                     15   or legal conclusions cast in the form of factual allegations. See Ashcroft v. Iqbal,
                                     16   556 U.S. 662, 681 (2009) (“bare assertions . . . amount[ing] to nothing more than
                                     17   a ‘formulaic recitation of the elements’” are not entitled to an assumption of truth)
                                     18   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (emphasis added).
                                     19   “[C]onclusory allegations and unwarranted inferences are insufficient to defeat a
                                     20   motion to dismiss.” Oklevueha Native Am. Church of Haw., Inc. v. Holder, 676
                                     21   F.3d 829, 834 (9th Cir. 2012).
                                     22         Additionally, fraud-based claims are subject to a higher standard and must
                                     23   be pleaded with particularity. Fed. R. Civ. P. 9(b). Such claims “must be specific
                                     24   enough to give defendants notice of the particular misconduct which is alleged to
                                     25   constitute the fraud charged so that they can defend against the charge and not just
                                     26   deny that they have done anything wrong.” Swartz v. KPMG LLP, 476 F.3d 756,
                                     27   764 (9th Cir. 2007) (citation omitted).
                                     28   ///
                                                                                    -18-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                       Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.82 Page 19 of 27




                                      1         Applying these standards to the FAC, Richmond’s allegations are
                                      2   insufficient.
                                      3                   1.   Richmond fails to plead fraud.
                                      4         A fraud claim requires the pleading of: 1) a concealment or
                                      5   misrepresentation of material fact; 2) knowledge of falsity when made; 3) intent to
                                      6   defraud the plaintiff; 4) the plaintiff’s justifiable reliance; and 5) resultant damage.
                                      7   South Tahoe Gas Co. v. Hofmann Land Improvement Co. (1972) 25 Cal.App.3d
                                      8   750, 765. A party must state with particularity the circumstances constituting the
                                      9   fraud or mistake. Fed. R. Civ. Proc. 9(b). The FAC does not meet these
                                     10   requirements.
                                     11         First, Richmond does not identify a specific representation of fact made by
Gordon Rees Scully Mansukhani, LLP




                                     12   Mikkelson that is legally actionable. To be actionable, a misrepresentation must
    101 W. Broadway, Suite 2000




                                     13   be as to past or existing facts, not opinions or predictions of future events. See
       San Diego, CA 92101




                                     14   e.g., Tarmann v. State Farm Mut. Auto. Ins. Co. (1991) 2 Cal.App.4th 153, 158;
                                     15   Cohen v. S & S Construction Co. (1983) 151 Cal.App.3d 941, 946. Richmond
                                     16   alleges that “Mikkelson’s statement in the Undertakings that the Advances would
                                     17   be used for legal fees relating to claims as an ‘agent’ of [SMG] was materially
                                     18   false and misleading, because the claims brought against him were filed solely in
                                     19   his capacity as an individual and not as an employee, officer, and/or agent of
                                     20   [SMG].” (FAC ¶ 65.)
                                     21         Whether Mikkelson was sued in the State Court Action as an “agent” of
                                     22   SMG is a legal question and Mikkelson is not a lawyer nor a legal expert. It is
                                     23   one thing to be wrong on the law (on advice of counsel, no less), as Richmond
                                     24   incorrectly alleges here, and quite another to intentionally mislead, which is not
                                     25   factually alleged with the requisite particularity. And, to-date, the State Court has
                                     26   considered the advancement issue at least twice and sided with Mikkelson both
                                     27   times. (RFJN, Ex. 12.) There is no reason, alleged or in fact, for Mikkelson or
                                     28   this Court to infer Mikkelson was not sued as an agent of SMG, such that
                                                                                    -19-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.83 Page 20 of 27




                                      1   Richmond fails to allege 1) a concealment or misrepresentation of material fact; 2)
                                      2   knowledge of falsity when made; and 3) intent to defraud the plaintiff.
                                      3         Similarly, Richmond alleges that Mikkelson’s statement in the
                                      4   Undertakings limiting the scope of the advances to “fees and costs incurred in
                                      5   defending against” claims was false and misleading because it did not disclose
                                      6   that he intended to use the Advances to prosecute affirmative cross-claims in his
                                      7   individual capacity. (FAC ¶ 66 (emphasis in original).) Again, there are no facts
                                      8   from which it could be reasonably inferred that (i) Mikkelson intended to bring
                                      9   affirmative cross-claims at the time he executed the Undertaking; (ii) did in fact
                                     10   prosecute affirmative cross-claims in his individual capacity; or that (iii)
                                     11   “defending against” excludes the assertion of compulsory cross-claims.3 To the
Gordon Rees Scully Mansukhani, LLP




                                     12   contrary, the record shows that Mikkelson asserted a cross-complaint in his
    101 W. Broadway, Suite 2000




                                     13   capacity as a shareholder for relief under Corporations Code § 709 to ensure the
       San Diego, CA 92101




                                     14   accuracy of the corporation’s shareholder ledger and secure confirmation of the
                                     15   duly elected Board of Directors—an action made necessary by Proper Media and
                                     16   Richmond’s continued, false assertion (against overwhelming contradictory
                                     17   evidence) that Proper Media was an SMG shareholder. (RFJN, Ex. 2, 34-36.)
                                     18   Even more, the Court entered judgment in Mikkelson’s favor on his § 709 action
                                     19   for which he is unquestionably entitled to indemnity from SMG under the
                                     20   Corporations Code.4 (RFJN, Ex. 36.)
                                     21         Moreover, in the interpleader component of State Court Action, Mikkelson
                                     22   claimed no personal interest in the shares at issue, but instead, sought only to
                                     23   3
                                            Indeed, courts broadly interpret the meaning of “defense” in the context of
                                     24   advancements to include affirmative defenses and counterclaims. See e.g.,
                                          Reinhard & Kreinberg v. Dow Chem. Co., No. CIV.A. 3003-CC, 2008 WL
                                     25   868108, at *3 (Del. Ch. Mar. 28, 2008). But even if this Court were to determine
                                          that Mikkelson’s cross-claims were not compulsory (they were), Richmond’s fraud
                                     26   claim still fails because he has not alleged, factually or otherwise, that Mikkelson
                                          knew his claims to be permissive (they were not).
                                     27   4
                                           Mikkelson also won judgment on each and all of Proper Media’s causes of action
                                     28   against him, including abuse of control, corporate waste, breach of fiduciary duty,
                                          and removal of director. (RFJN, Ex. 3).
                                                                                  -20-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                        Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.84 Page 21 of 27




                                      1   enforce the judgment of the Los Angeles Superior Court – something that is
                                      2   within the public interest of upholding legal policy and enforcing judgments – and
                                      3   at the same time sought to assist SMG in settling the ownership of its
                                      4   shares. (RFJN, Ex. 34-36.) And here again, Mikkelson won judgment. (Id.)
                                      5         Richmond’s allegations of reasonable reliance are also vague, at best, with
                                      6   no factual specificity. (FAC ¶¶ 61-63.) And Richmond fails to allege facts to
                                      7   support the critical elements of causation and damages. As the State Court
                                      8   correctly held in granting Mikkelson’s anti-SLAPP Motion, because Mikkelson,
                                      9   Green, and Miller each executed an Undertaking, consistent with Corporations
                                     10   Code, Richmond fails to allege damages. (RFJN, Ex. 12 (Order p. 3-4).)
                                     11   Richmond’s factually devoid and vague conclusions that Mikkelson, Green, and
Gordon Rees Scully Mansukhani, LLP




                                     12   Miller are unable to repay Undertakings and that the Advancements made
    101 W. Broadway, Suite 2000




                                     13   “unavailable funds that would have otherwise been available for operational
       San Diego, CA 92101




                                     14   purposes,” et cetera, do not suffice. “[A] ‘complaint, to be sufficient, must
                                     15   contain a statement of facts which, without the aid of other conjectured facts not
                                     16   stated shows a complete cause of action’.” Id. at 122 (emphasis added), citing
                                     17   Going v. Dinwiddie, 86 Cal. 633, 637 (1890).
                                     18         Based on any one of these several pleading defects, Richmond’s First Cause
                                     19   of Action is properly dismissed.
                                     20                2.    Richmond fails to plead negligent misrepresentation
                                     21         A claim for negligent misrepresentation is a fraud-based theory to which
                                     22   Rule 9(b) also applies. Francois & Co., LLC v. Jamon Kirt Nadeau, 2019 U.S.
                                     23   Dist. LEXIS 42754, *13 (C.D. Cal. Jan. 8, 2019). A fraud claim requires the
                                     24   pleading of: 1) a false representation as to a past or existing material fact; (2)
                                     25   made without reasonable ground for believing it to be true; (3) and intent to
                                     26   deceive; (4) justifiably reliance; and (5) resulting damages. Carlin v.
                                     27   DairyAmerica, Inc., 978 F. Supp. 2d 1103, 1111 (C.D. Cal. Oct. 11, 2013). This
                                     28   cause of action likewise fails to meet this heightened pleading standard, or even
                                                                                   -21-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.85 Page 22 of 27




                                      1   basic pleading standards.
                                      2         Richmond offers no viable factual allegations to show that Mikkelson made
                                      3   a representation “without reasonable ground for believing it to be true” or with
                                      4   “inten[t] to deceive” (Carlin, 978 F. Supp. 2d at 1111). As discussed in the
                                      5   preceding section, whether Mikkelson was sued as an agent of SMG is a legal
                                      6   question; the FAC contains no facts suggesting Mikkelson prosecuted cross-
                                      7   claims in his individual capacity; and the FAC makes clear that SMG suffered no
                                      8   resulting damages from Advancements, as required to survive this motion.
                                      9         For all or any of these reasons, Richmond’s Second Cause of Action is
                                     10   properly dismissed.
                                     11               3.    Richmond fails to plead unjust enrichment.
Gordon Rees Scully Mansukhani, LLP




                                     12         To state a claim for unjust enrichment, Richmond must plead the “receipt of
    101 W. Broadway, Suite 2000




                                     13   a benefit and unjust retention of the benefit at the expense of another.”
       San Diego, CA 92101




                                     14   Lectrodryer v. SeoulBank, 77 Cal.App.4th 723, 726 (2000) (emphasis
                                     15   added). “The theory of unjust enrichment requires one who acquires a benefit
                                     16   which may not justly be retained, to return either the thing or its equivalent to the
                                     17   aggrieved party so as not to be unjustly enriched.” Otworth v. Southern Pac.
                                     18   Transportation Co., 166 Cal.App.3d 452, 460 (1985) (emphasis added).
                                     19         Richmond does not articulate a benefit that SMG provided to Mikkelson at
                                     20   SMG’s expense; rather, Richmond alleges that, in exchange for the advancements,
                                     21   Mikkelson (and Green and Miller each) executed an undertaking as security
                                     22   “should it ultimately be determined that Mikkelson, Green, and Miller are not
                                     23   entitled to indemnification.” (FAC ¶¶ 34, 36.) Again, Richmond’s conclusion
                                     24   that Mikkelson, Green, and Miller “are without sufficient assets available and had
                                     25   no reasonable expectation of obtaining such assets to repay the aggregate amount
                                     26   of the attorneys’ fees and costs incurred” (FAC ¶ 36) is without factual support
                                     27   and is properly disregarded on this motion. Due to this fact-devoid pleading,
                                     28   Richmond’s Third Cause of Action is properly dismissed.
                                                                                   -22-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                        Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.86 Page 23 of 27



                                                       4.    Richmond fails to plead aiding and abetting fraud
                                      1
                                      2         By this claim, Richmond seeks to hold Mikkelson and Westbrook liable for
                                      3   Green and Miller’s fee advancements based on the same flawed, conclusory
                                      4   allegations that the Undertakings wrongly described Green and Miller as sued as
                                      5   “agents” of SMG and that the fees would be used in defense of those claims; and
                                      6   that neither Green nor Miller can repay the Undertaking. (FAC ¶¶ 76-77.) This
                                      7   claim fails for the same reason Richmond cannot state a claim for fraud and
                                      8   negligent misrepresentation, discussed supra: Richmond fails to allege an
                                      9   actionable statement or omission, intent, causation and damages.
                                     10         Even more, to state a claim for aiding and abetting, Richmond must allege
                                     11   facts “that make it plausible that defendants either ‘(a) [knew] the other’s conduct
Gordon Rees Scully Mansukhani, LLP




                                     12   constitute[d] a breach of duty and [gave] substantial assistance or encouragement
    101 W. Broadway, Suite 2000




                                     13   to the other to so act or (b) [gave] substantial assistance to the other in
       San Diego, CA 92101




                                     14   accomplishing a tortious result and the person’s own conduct, separately
                                     15   considered, constitute[d] a breach of duty to the third person.’” Bradshaw v. SLM
                                     16   Corp., 652 Fed. Appx. 593, 594 (9th Cir. 2016) (quoting Casey v. U.S. Bank Nat’l
                                     17   Ass’n., 127 Cal. App. 4th 1138, 1144 (Cal. Ct. App. 2005)). “General allegations
                                     18   that [a defendant] knew that [another defendant] engaged ‘in a criminal and
                                     19   wrongful enterprise’ are ‘too generic to satisfy the requirements of actual
                                     20   knowledge of a specific primary violation’ under California law, nor do conclusory
                                     21   allegations of ‘actual knowledge’ suffice.” Bradshaw, 652 Fed. Appx. at 594
                                     22   (quoting Casey, 26 Cal. Rptr. 3d at 412). “Substantial assistance requires a
                                     23   significant and active, as well as a knowing participation in the wrong” and “a
                                     24   plaintiff must [also] allege that the defendant’s conduct was a substantial factor in
                                     25   bringing about the injury allegedly suffered by the plaintiff.” In re Mortgage Fund
                                     26   ’08 LLC, 527 B.R. 351, 365 (N.D. Cal. 2015); Am. Master Lease LLC v. Idanta
                                     27   Partners, Ltd., 225 Cal. App. 4th 1451, 1476 (Cal. Ct. App. 2015).
                                     28   ///
                                                                                  -23-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                       Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.87 Page 24 of 27




                                      1         Here, Richmond’s allegations are conclusory and merely restate the elements
                                      2   on information and belief: “On information and belief… the legal fee invoices
                                      3   submitted… clearly indicate that the Advances paid pursuant to the Undertakings
                                      4   were personal in nature and provided no meaningful benefit to [SMG]” (FAC ¶ 83);
                                      5   “Westbrook knew or was reckless in not knowing that the Advances exceeded the
                                      6   scope of the Undertakings… [b]y approving of payment… Westbrook provided
                                      7   substantial assistance and/or encouragement to Green, Miller, and Mikkelson in
                                      8   defrauding [SMG].” The forgoing allegations are completely devoid of factual
                                      9   support sufficient to state a claim. Richmond’s Fourth Cause of Action is properly
                                     10   dismissed.
                                     11   IV.   THE REMAINING DIRECT CLAIM FAILS AS A MATTER OF
Gordon Rees Scully Mansukhani, LLP




                                                LAW
                                     12
    101 W. Broadway, Suite 2000




                                     13         Richmond cannot bring suit against Mikkelson and Westbrook on an
       San Diego, CA 92101




                                     14   individual basis because his alleged claim rests solely on his status as a shareholder
                                     15   who is similarly situated to all shareholders, including Mikkelson, Green, and
                                     16   Miller. This is his fatal to his Fifth Cause of Action.
                                     17         An individual, i.e. non-derivative, action by a shareholder can only be
                                     18   maintained if it is for an injury directly to the shareholder. Vardanyan v. Moroyan,
                                     19   2014 U.S. Dist. LEXIS 104236, at *5-6 (N.D. Cal. July 29, 2014). In contrast, when
                                     20   a shareholder brings a claim on behalf of a corporation, it is for injuries to the
                                     21   corporation and the claim belongs to the corporation, not the shareholder. Id.; see
                                     22   also Koster v. (American) Lumbermens Mut. Casualty Co., 330 U.S. 518, 522-23
                                     23   (1947).
                                     24         In Mieuli v. Debartolo, 2001 U.D. Dist. Lexis 22519 (N.D. Cal. 2001), the
                                     25   court analyzed the distinction between derivative claims and direct, individual
                                     26   claims for breach of fiduciary duty and held that shareholder claims must be brought
                                     27   derivatively and not individually unless there is a separate and distinct injury that is
                                     28   unique to an individual plaintiff. Id., at *14-15 (citing Pareto v. Fdic, 139 f.3d 696,
                                                                                    -24-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.88 Page 25 of 27




                                      1   699 (9th Cir. 1998)). “[T]he pivotal question is whether the injury is incidental to
                                      2   or an indirect result of a direct injury to the corporation or to the whole body of its
                                      3   stock or property.” Id. At 14 (quoting Pareto, 139 F.3d at 699).
                                      4         Here, Richmond does not allege a separate and distinct injury that he has
                                      5   suffered apart from any other shareholder. The alleged harm, incorrect corporate
                                      6   tax returns, would injure (if the allegations are true, and they are not), all
                                      7   shareholders equally, including Mikkelson, Green, and Miller. (See FAC ¶¶ 89, 90
                                      8   (“making such false statements to government regulators subjected Richmond to
                                      9   potential criminal, regulatory, and/or civil liability, among other damages”).)
                                     10         Lastly, Plaintiff’s claim ignores the business judgment rule, which
                                     11   establishes a presumption in favor of the propriety of Mikkelson and Westbrook’s
Gordon Rees Scully Mansukhani, LLP




                                     12   corporate decisions. Corp. Code § 309. Under the business judgment rule, a
    101 W. Broadway, Suite 2000




                                     13   director is not liable for a purported error in business judgment that is made in
       San Diego, CA 92101




                                     14   good faith and in what the director believes is in the best interests of the
                                     15   corporation, where no conflict of interest exists. Finley v. Superior Court (2000)
                                     16   80 Cal.App.4th 1152, 1157; Biren v. Equality Emerg. Med. Group, Inc. (2002) 102
                                     17   Cal.App.4th 125, 136-138. Richmond’s self-interested, vague, and conclusory
                                     18   allegations do not overcome this presumption.
                                     19   V.    ALTERNATIVELY, DEFENDANTS REQUEST JURISDICTIONAL
                                                DISCOVERY
                                     20
                                     21         Richmond alleges diversity jurisdiction claiming he is a resident of Puerto
                                     22   Rico, whereas Defendant Mikkelson is a Washington citizen, Westbrook is a
                                     23   Connecticut citizen, and SMG is a California corporation. (FAC, ¶¶ 9,10,11,14)
                                     24         28 U.S.C. section 1332 requires complete diversity for a finding of subject
                                     25   matter jurisdiction based on diversity: no defendant can have the same citizenship
                                     26   as any plaintiff. Tosco Corp., 236 F.3d at 499, see also 28 U.S.C. § 1332(a). “A
                                     27   corporation shall be deemed to be a citizen of any State by which it has been
                                     28   incorporated and of the State where it has its principal place of business . . . .” 28
                                                                                    -25-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                         Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.89 Page 26 of 27




                                      1   U.S.C. § 1332(c). “Thus, corporations are citizens of both the state where they are
                                      2   incorporated and the state where they have their principal place of business.”
                                      3   Tosco, 236 F.3d at 499. Additionally, “a corporation is considered an
                                      4   indispensable party in a derivative action, and its citizenship does matter for
                                      5   diversity purposes.” R. Power Biofuels LLC v. Agri Beef Co., No. 1:14-CV-
                                      6   00390-BLW, 2015 WL 128103, at *3 (D. Idaho Jan. 8, 2015).
                                      7         Richmond pleads he is a Puerto Rico resident and then summarily
                                      8   concludes he is a Puerto Rico citizen. (ECF No. 1, ¶¶ 9, 17.) However,
                                      9   the “diversity jurisdiction statute, 28 U.S.C. § 1332, speaks of citizenship, not
                                     10   of residency,” and residence alone is insufficient to establish a party’s citizenship.
                                     11   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A
Gordon Rees Scully Mansukhani, LLP




                                     12   person residing in a given state is not necessarily domiciled there, and thus is not
    101 W. Broadway, Suite 2000




                                     13   necessarily a citizen of that state.” Id. (citing Weible v. United States, 244 F.2d
       San Diego, CA 92101




                                     14   158, 163 (9th Cir.1957)). “The natural person’s state citizenship is [ ] determined
                                     15   by her state of domicile, not her state of residence. A person’s domicile is her
                                     16   permanent home, where she resides with the intention to remain or to which she
                                     17   intends to return.” Id. (citing Lew v. Moss, 797 F.2d 747, 749 (9th Cir.1986)).
                                     18         Based on information and belief, Richmond established his company Proper
                                     19   Media in San Diego. At the time Richmond and Proper Media purchased SMG
                                     20   Shares in 2016, Richmond lived and owned real properties in San Diego. In the
                                     21   past few years, Richmond, together with Schoentrup, created a company in San
                                     22   Juan, PubLife, LLC (“PubLife”). Based on publicly available information
                                     23   discovered to-date, Richmond does not own properties in Puerto Rico and has no
                                     24   registered vehicle in Puerto Rico.
                                     25         For these reasons, Defendants request leave to conduct jurisdictional
                                     26   discovery to determine whether Richmond resides in Puerto Rico with the
                                     27   intention to remain. Based on information and belief, the jurisdictional discovery
                                     28   will likely reveal that PubLife does not have any real business; rather, it is a mere
                                                                                   -26-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                        Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 11-1 Filed 12/16/20 PageID.90 Page 27 of 27




                                      1   conduit for funneling the proceeds of Proper Media’s California-based business to
                                      2   Puerto Rico – in the format of “consulting fees” – so that Schoentrup and
                                      3   Richmond can avoid paying most state and federal taxes on those proceeds.
                                      4   Discovery may also reveal that Plaintiff lives in San Diego and, at most, visits
                                      5   Puerto Rico and maintains all his business operations and connections in San
                                      6   Diego. In other words, Defendants believe that the jurisdictional discovery may
                                      7   reveal that Richmond and SMG are in fact California citizens warranting
                                      8   dismissal for lack of jurisdiction.
                                      9         The Ninth Circuit instructs that jurisdictional discovery “should ordinarily
                                     10   be granted where [as here] a more satisfactory showing of the facts is
                                     11   necessary.” Butcher’s Union Local No. 498 v. SDC Investment, Inc., 788 F.2d
Gordon Rees Scully Mansukhani, LLP




                                     12   535, 540 (9th Cir. 1986) (quotation marks and citations omitted).
    101 W. Broadway, Suite 2000




                                     13   VI.   CONCLUSION
       San Diego, CA 92101




                                     14         For the forgoing reasons, Defendants respectfully request an order
                                     15   dismissing the FAC in its entirety. In the alternative, Defendants request leave to
                                     16   conduct jurisdictional discovery.
                                     17                                              Respectfully submitted,
                                     18    Dated: December 16, 2020                  GORDON REES SCULLY
                                                                                     MANSUKHANI
                                     19
                                                                                     By: /s/ Holly L.K. Heffner
                                     20                                                  Richard P. Sybert
                                                                                         Holly L.K. Heffner
                                     21                                                  Yan Ren
                                                                                         Attorneys for Defendants
                                     22                                                  DAVID MIKKELSON and
                                                                                         BRAD WESTBROOK
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                  -27-
                                          MEMORANDUM OF POINTS AND AUTHORITIES                       Case No.3:20-cv-01925
